DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one transmission mechanism disposed between the at least one power source and the at least one emitter” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 10, 12-14, 16, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,560,706 B1 [Castelluccio] in view of  US 3,478,758 [Davies] 

Regarding Claim 1:
Castelluccio teaches an apparatus configured to sanitize user devices (abstract), the apparatus comprising: 
at least one enclosure comprised of an upper member and a lower member (Fig. 7 - top and bottom); 
at least one emitter configured to emit electromagnetic radiation, the at least one emitter disposed within, and positioned near an interior surface of, at least one of the upper member or the lower member of the at least one enclosure (Fig. 7 (26a-d, 28a-d)); 
at least one grid disposed within a non-surface interior of at least one of the upper member or the lower member of the at least one enclosure, the at least one grid configured to retain or hold a user's device thereon (tray (22) is made of mesh per 3:36-39);
at least one power module configured to power the at least one emitter (4:15-16); and 
at least one control module in communication with the power module and configured to control the apparatus (Fig. 1 (18)).
However, Castelluccio fails to teach that the mesh tray is reflective and wherein the reflective grid comprises one or more reflective rods that change the reflective angle of the electromagnetic radiation emitted by the at least one emitter to reflect the electromagnetic radiation in a plurality of directions.
Davies teaches an apparatus for sterilizing a device using germicidal light (1:22-24), wherein the apparatus includes a grid (Fig. 2 (74) comprising one or more reflective rods (vertical and horizontal grid members in (74)). The grid is made of reflective aluminum to reflect the electromagnetic radiation in a plurality of directions (5:40-45) and is configured such that a reflective angle of the electromagnetic radiation emitted by the at least one emitter is changed depending upon the position of the grid that is irradiated per the laws of reflection, e.g., the angle of incidence controls the angle of reflection.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the tray of Castelluccio in view of Davies to make the entire tray out of a reflective aluminum mesh of the type shown in Davies Fig. 2 (74). One would have been motivated to do so since this would maximize the distribution of UV light in the enclosure.

Regarding Claim 2:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the at least one enclosure comprised of an upper member and a lower member comprises: at least one recessed area disposed in at least one of the upper member or the lower member separate and apart from the reflective grid, the at least one recessed area further disposed at one end of the at least one enclosure (As shown in Castelluccio inset Fig. 7). 

    PNG
    media_image1.png
    370
    516
    media_image1.png
    Greyscale



Regarding Claim 4:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the at least one emitter configured to emit electromagnetic radiation comprises: at least one emitter configured to emit ultraviolet light (Castelluccio abstract). 

Regarding Claim 5:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the at least one emitter configured to emit electromagnetic radiation comprises: a first emitter disposed in the upper member of the at least one enclosure; and a second emitter disposed in the lower member of the at least one enclosure (As shown in Castelluccio Fig. 7 with (26) and (28)).

Regarding Claim 6:
The modified invention of claim 1 teaches the apparatus of claim 1, further comprising at least one reflective surface disposed within at least one of the upper member or the lower member of the at least one enclosure (Castelluccio Fig. 7 (30), 5:20-22). 

Regarding Claim 7:
The modified invention of claim 6 teaches the apparatus of claim 6, wherein the at least one reflective surface disposed within at least one of the upper member or the lower member of the at least one enclosure comprises at least one reflective surface with a plurality of alternating ridges and valleys (Castelluccio Fig. 7 (30)). 

Regarding Claim 8:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the at least one power module configured to power the at least one emitter comprises: 
at least one power source (Castelluccio 4:15-16); 
at least one transmission mechanism disposed between the at least one power source and the at least one emitter (This limitation is interpreted under 35 USC 112(f) to correspond to a power cord. Castelluccio 4:15-16 describes such a cord); and 
at least one switch mechanism configured to control the flow of electricity along the at least one transmission mechanism (Castelluccio 4:13-14). 

Regarding Claim 10:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the at least one control module configured to control the apparatus comprises at least one user interface configured to receive user input (Castelluccio Fig. 1 (18)). 

Regarding Claim 12:
Castelluccio teaches an apparatus configured to sanitize user devices (abstract), the apparatus comprising: 
at least one enclosure comprised of an upper member and a lower member (Fig. 7 - top and bottom); 
at least one emitter configured to emit electromagnetic radiation, the at least one emitter disposed within, and positioned near an interior surface of, at least one of the upper member or the lower member of the at least one enclosure (Fig. 7 (26a-d, 28a-d)); 
at least one tray disposed within the at least one enclosure, the at least one tray configured to retain or hold a user's device (tray (22)); and 
at least one power module configured to power the at least one emitter (4:15-16); and 
at least one control module in communication with the power module and configured to control the apparatus (Fig. 1 (18)).
However, Castelluccio fails to teach that the at least one tray has at least one reflective array positioned thereon such that it covers at least one half of the tray and is capable of reflecting the electromagnetic radiation in a plurality of directions.
Davies teaches an apparatus for sterilizing a device using germicidal light (1:22-24), wherein the apparatus includes a grid (Fig. 2 (74) comprising one or more reflective rods (vertical and horizontal grid members in (74)). The grid is made of reflective aluminum to reflect the electromagnetic radiation in a plurality of directions (5:40-45) and is configured such that a reflective angle of the electromagnetic radiation emitted by the at least one emitter is changed depending upon the position of the grid that is irradiated per the laws of reflection, e.g., the angle of incidence controls the angle of reflection.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the tray of Castelluccio in view of Davies to make the entire tray, i.e., more than half, out of aluminum mesh of the type shown in Davies Fig. 2 (74). One would have been motivated to do so since this would maximize the distribution of UV light in the enclosure.

Regarding Claim 13:
The modified invention of claim 12 teaches the apparatus of claim 12, further comprising at least one reflective surface disposed within at least one of the upper member or the lower member of the at least one enclosure (Castelluccio Fig. 7 (30), 5:20-22). 

Regarding Claim 14:
The modified invention of claim 13 teaches the apparatus of claim 13, wherein the at least one reflective surface disposed within at least one of the upper member or the lower member of the at least one enclosure comprises at least one reflective surface with a plurality of alternating ridges and valleys (Castelluccio Fig. 7 (30)). 

Regarding Claim 16:
The modified invention of claim 12 teaches the apparatus of claim 12, wherein the at least one control module configured to control the apparatus comprises at least one user interface configured to receive user input (Castelluccio 4:13-16). 

Regarding Claim 18:
The modified invention of claim 1 teaches the apparatus of claim 1 further comprising a device support contained within the at least one enclosure that is configured to maintain the user device at a particular orientation and/or position within the at least one enclosure (Castelluccio Fig. 7 shows a support holding a brush or carrot over the tray.).

Regarding Claim 19:
The modified invention of claim 1 teaches the apparatus of claim 1 further comprising a divider contained within the at least one enclosure that divides the interior area of the at least one enclosure into two or more interior areas within the at least one enclosure (Castelluccio Fig. 7 (30) divides the interior area into a front interior area and rear interior area). 

Regarding Claim 22:
Castelluccio teaches an apparatus configured to sanitize user devices (abstract), the apparatus comprising: 
at least one enclosure (Fig. 7); 
at least one emitter configured to emit electromagnetic radiation contained within the at least one enclosure (Fig. 7 (26a-d, 28a-d)); 
at least one grid disposed within the at least one enclosure, the at least one grid configured to retain or hold a user's device thereon (tray (22) is made of mesh per 3:36-39);
at least one power module configured to power the at least one emitter (4:15-16); and 
at least one control module in communication with the power module and configured to control the apparatus (Fig. 1 (18)).
However, Castelluccio fails to teach that the mesh tray is reflective and wherein the reflective grid comprises one or more reflective rods having a non-circular shaped cross section to change the reflective angle of the electromagnetic radiation emitted by the at least on emitter.
Davies teaches an apparatus for sterilizing a device using germicidal light (1:22-24), wherein the apparatus includes a grid (Fig. 2 (74) comprising one or more reflective rods (vertical and horizontal grid members in (74)). The grid is made of reflective aluminum to reflect the electromagnetic radiation in a plurality of directions (5:40-45) and, as can be seen in Fig. 3, the rods thereof have a non-circular profile.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the tray of Castelluccio in view of Davies to make the entire tray, i.e., more than half, out of aluminum mesh of the type shown in Davies Figs. 2 and 3 (74). One would have been motivated to do so since this would maximize the distribution of UV light in the enclosure.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,560,706 B1 [Castelluccio] in view of  US 3,478,758 [Davies], and further in view of US 2013/0256560 [Yerby].

Regarding Claim 17:
The modified invention of claim 12 teaches the apparatus of claim 12, but fails to teach that the at least one control module configured to control the apparatus comprises at least one sensor coupled with the at least one enclosure wherein the at least one sensor is configured to detect when that at least one enclosure is open. Yerby teaches such a sensor coupled to a control module (para 42). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the door sensor of Yerby to the above modified invention. One would have been motivated to do so since this aid in the control of the light emitter and prevent inadvertent emission of UV light to the outside of the enclosure. 


 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,560,706 B1 [Castelluccio] in view of US 3,478,758 [Davies], and further in view of US 2009/0225286 A1 [Nagasaka].

Regarding Claim 21:
The modified invention of claim 12 teaches the apparatus of claim 12, but fails to teach that the reflective array is comprised of prisms. 
Nagasaka teaches replacing or supplementing an ultraviolet reflecting mirror with a prism. Para 121. It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace or supplement the ultraviolet reflecting mirrored surface of the modified invention with the ultraviolet deflecting prisms of Nagasaka. One would have been motivated to do so since the UV deflection caused by prisms would ensure that UV radiation is provided in the desired areas of the apparatus.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,560,706 B1 [Castelluccio] in view of US 3,478,758 [Davies], and further in view of US 8,964,405 B2 [La Porte].

Regarding Claim 3:
The modified invention of claim 2 teaches the apparatus of claim 2, but fails to teach that the at least one recessed area includes at least one charging port for charging the user’s device
La Porte teaches an apparatus configured to sanitize user devices (abstract) comprising at least one charging port for charging the user’s device (7:25-35). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the charging port of La Porte inside the recess of the enclosure of the above modified invention. One would have been motivated to do so since this would provide power to the device and, by being in the recess, be out of the way of the UV radiation.

Regarding Claim 9:
The modified invention of claim 1 teaches the apparatus of claim 1, but fails to teach that the at least one power module configured to power the at least one emitter comprises at least one charging module configured to be removably coupleable with at least one user device.
La Porte teaches an apparatus configured to sanitize user devices (abstract) comprising at least one power module is configured to power the at least one emitter comprises at least one charging module configured to be removably coupleable with at least one user device (7:3-35). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the charging module of La Porte inside the enclosure of the above modified invention. One would have been motivated to do so since this would provide power to the device.

Regarding Claim 15:
The modified invention of claim 12 teaches the apparatus of claim 12, but fails to teach that the at least one power module is configured to power the at least one emitter comprises at least one charging module configured to be removably coupleable with at least one user device.
La Porte teaches an apparatus configured to sanitize user devices (abstract) comprising at least one power module configured to power the at least one emitter comprises at least one charging module configured to be removably coupleable with at least one user device (7:3-35). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the charging module of La Porte inside the enclosure of the above modified invention. One would have been motivated to do so since this would provide power to the device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the reflective angle.” There is insufficient antecedent basis for this limitation in the claim, and, as such, the claim is indefinite. Further, it is unknown how a “reflective angle” relates to an angle of reflection. The limitation at issue will be examined as though it recited “a reflected angle.”

Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. 
Applicant argues that Yerby fails to teach a reflective grid. This argument is moot, as the rejection at issue has been withdrawn and replaced. However, it is noted that reflective trays for UV sterilization systems have been known for decades. See e.g., Davies supra. One of ordinary skill in the art would assume that the grid of Yerby was made of one of the myriad UV reflective materials, such as stainless steel or aluminum, simply because all such trays in the art are. When trays are not made of such well-established materials, they tend to degrade the performance of the system. 
Applicant asserts that Castelluccio fails to teach recessed areas. Fig. 7 therein demonstrates a variety of recessed areas in the claimed positions. As such, the argument is not persuasive.
Applicant arguments with respect to claim 3 are persuasive. La Porte is now used to show that the feature at issue is obvious.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881